Citation Nr: 1124901	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The evidence does not show a current right or left knee disorder.

2.  The Veteran failed to report without good cause to a January 2010 VA fee-based audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2009 letter to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the Veteran of what evidence was required to substantiate his claims for service connection for bilateral knee disorders and for an increased evaluation for service-connected bilateral hearing loss.  It also notified the Veteran of his and VA's respective duties for obtaining evidence, and the Veteran was asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the RO's December 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's December 2009 letter effectively satisfied VA's notice requirements relating to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his service connection claims, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability of the right or left knee.  As such, no VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for his increased evaluation claim, the RO attempted to obtain a fee-based audiological evaluation, but the Veteran failed to report for the examination, without explanation.  38 C.F.R. § 3.159(c)(4).  Moreover, he has not reported being willing to attend another examination, despite being notified of this opportunity in the February 2010 rating decision and June 2010 statement of the case.  As such, scheduling another examination in this matter is not required.  38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Service Connection for Bilateral Knee Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In this case, the Veteran has simply claimed entitlement to service connection for a bilateral knee disorder.  The record contains no evidence of any current manifestations or medical diagnoses of a right or left knee disorder at any time during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. App. 319.  Without a current showing of right or left knee disorder, service connection is not warranted for either condition.

The preponderance of the evidence is against the Veteran's claims for service connection for right and left knee disorders.  See 38 U.S.C.A. § 5107(b).  A diagnosis of a right or left knee disorder is not shown.  Moreover, the Veteran has not alleged having any current or ongoing knee symptoms arising from his military service.  Accordingly, service connection for a right or left knee disorder is not warranted.

B.  Increased Evaluation for Bilateral Hearing Loss

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  In claims for increase, such as the claim on appeal, 38 C.F.R. § 3.655(b) states that this type of claim shall be denied when a claimant fails to report without good cause for a scheduled examination.

A notice that the Veteran failed to report for a fee-based audiologist examination scheduled on January 13, 2010, to determine the severity of his service-connected bilateral hearing loss from MES Solutions Veterans Evaluation Services.  This notice indicated that the notice to the Veteran of the scheduled examination was sent to his correct address of record.  

The RO's February 2010 rating decision denied the Veteran's claim of entitlement to a compensable evaluation for his service-connected bilateral hearing loss based upon his failure to attend the January 2010 fee-based examination, without his having provided a reason for the failure to report.  The rating decision also advised the Veteran to inform VA if he was willing to report for another examination.  

After reviewing the evidence of record, the Board concludes that the Veteran's claim for a compensable evaluation for bilateral hearing loss must be denied.

In this case, there is no evidence indicating that the letter notifying the Veteran of the scheduled January 2010 fee-based examination was ever returned as undeliverable.  Moreover, the Veteran has never alleged that he did not receive the letter relating to the January 2010 fee-based examination.  Accordingly, the Board concludes that the presumption of regularity applies, and the letter relating to the January 2010 fee-based examination is presumed to have been mailed.  Jones v. West, 12 Vet. App. 98 (1998).  The presumption of regularity of government process can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this case, there is no such clear evidence to rebut the presumption of notification.  Moreover, the Veteran has failed to indicate his willingness to attend another examination in this matter, despite multiple requests by VA to afford him that opportunity.

Accordingly, the Board is compelled to deny the Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 3.655(b).


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

A compensable evaluation for bilateral hearing loss is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


